DETAILED CORRESPONDENCE
Remarks
Claims 1-9 and 14-24 are pending, with Claims 10-13 cancelled. 

Response to Arguments
Applicant argues the 103 rejection, on page 9 lines 1-5, in view of Fuentes (US 2017/0043129), stating that the prior art allegedly doesn’t teach “a first polymeric tubular member positioned along a first helical path enclosing a pull wire…the outer layer and the inner layer made of different materials to facilitate attaching the first tubular member to an inner liner along the first helical path”. The applicant then further argues on page 9 lines 13-15 that Romo et al., (US 2016/0001038), while teaching different materials used to fabricate device components, allegedly doesn’t teach “having an outer layer and separate inner layer made of two different materials”. The examiner has fully considered applicant’s argument, and respectfully disagrees. 
Applicant also disclosed that Romo teaches the use of different materials to fabricate device components. Romo teaches an outer layer (Romo Fig. 20B, (2020)) and an inner layer (Romo Fig. 20B, (2001)), further teaching that the outer layer (tubular member) can be made of a first material such as Nitinol alloy, while the inner layer (lumen) can be made of a variety of polymeric compounds such as polyurethane or PEBAX (Romo [0114] wherein Nitinol alloy is used to form a tubular member; and further in Romo [0120-0121] wherein thermoplastic materials of varying types, such as pebax, nylon, or polyurethane, may be used to form lumens. Hence Romo teaches different materials for outer and inner layers). Further, as seen in Fig. 20A, 

    PNG
    media_image1.png
    495
    485
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    266
    424
    media_image2.png
    Greyscale

While applicant’s claim 1 lines 15-16 state the different materials are for the purpose of facilitating attaching of the first tubular member to the inner liner, this is an intended use statement without much patentable weight in a product claim. So long as different materials are taught, function follows form. As explained above, Romo teaches different materials of Nitinol alloy (Romo [0114]) to form the tubular member, and thermoplastic materials like pebax, nylon, or polyurethane (Romo [0120-0121]) to form lumens. Therefore, two different materials are used to form outer layers versus inner layers. It would be obvious to one of ordinary skill in the art, prior to the effective filing date, that the outer layer and separate inner layer can be made of different materials, and thus, would facilitate attaching the first tubular 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes (US 2017/0043129) in view of Romo et al., (US 2016/0001038).
Regarding Claim 1, Fuentes teaches a steerable sheath (seen in Fig. 1 overall, and specifically in Fig. 1A, (100)) having a proximal end (Fig. 1, by the handle (12)) and a distal end (Fig. 1, seen at (14)), the steerable sheath (100) comprising, 
an inner liner(Fig. 1A, (104)) having an outer circumference and extending from the proximal end to the distal end of the steerable sheath (100), the inner liner(104) including:
a non-deflectable portion ([0033] wherein the shaft (100) overall doesn't move or bend to allow better tip manipulation/steering during use) having a proximal end and a distal end, the non-deflectable portion extending from the proximal end of the steerable sheath toward the distal end of the steerable sheath (Fig. 1 and [0033], wherein the shaft extends from the proximal portion of the handle of the steerable sheath (100), also indicated as (16), till the deflectable/steerable distal tip (14));

While Fuentes teaches a first pull wire (Figs 4 and 5B, (106, 118)) and a second pull wire (Figs 4 and 5B, (110, 118)), Fuentes does not explicitly teach the first and second pull wires along first and second helical paths from the proximal end of the deflectable portion to the distal end of the deflectable portion.
In related prior art, Romo teaches a steerable sheath (Romo Fig. 19, (1901), as well as Fig. 20A, (2001)) having a first pull wire (Romo Fig. 19, (1902) or (1903), as well as Fig. 20A, (2002-2005)) positioned along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the outer circumference of (1901); also [0117] and Fig. 20A, wherein (2002-2005) are helically wound about the outer circumference of (2001)) around the outer circumference of the inner liner from the proximal end to the distal end of the non- deflectable portion and along a first straight path from the proximal end of the deflectable portion (Romo seen at Fig. 19, as well as Fig. 20A) to the distal end of the deflectable portion; and 
a second pull wire (Romo Fig. 19, (1904) or (1905) or (1906); as well as Fig. 20A, (2006-2009)) positioned along a second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901); also [0117] and Fig. 20A, wherein (2006-2009) are helically wound about the outer circumference of (2001)) around the outer circumference of the inner liner from the proximal end to the distal end of the 
The combination of Fuentes and Romo teaches a first polymeric tubular member (Fuentes [0048] and Fig. 2E, (206)) positioned along the first helical path and enclosing the first pull wire (Romo Fig. 19, (1902) or (1903)), the first tubular member (Fuentes (206)) having an outer layer and an inner layer (Fuentes [0048] wherein the (intermediate jacket) first tubular member is formed upon a (inner braid) pull wire of Fuentes and Romo, therefore having an inner layer contacting the pull wire and an outer layer comprising the external surface of said (206)), the outer layer and the inner layer made of different materials to facilitate attaching the first tubular member to the inner liner along the first helical path (Romo [0114] wherein Nitinol alloy is used to form a tubular member; and further in Romo [0120-0121] wherein thermoplastic materials of varying types, such as pebax, nylon, or polyurethane, may be used to form lumens. Hence Romo teaches different materials for outer and inner layers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pull wires of Fuentes to be helically arranged, and for teaching a first tubular member whose inner and outer layers are made of different materials, as taught by Romo, for the motivation of obtaining desired stiffness and flexibility of the lumen (Romo [0087] where the pitch of the helical pattern formed may also be configured for a desired stiffness and flexibility of lumen); particularly because Fuentes already teaches helically arranged braided structures which inner and outer layers are joined by heat-shrinking and/or re-melting material layers together (Fuentes [0017]).

Claim 2, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first helical path and the second helical path each complete two revolutions around the inner liner from the proximal end to the distal end of the non-deflectable portion (seen in Romo Fig. 19, wherein (1902-1906) all complete two revolutions each (and more) around (1901); as well as Fig. 20A, wherein (2002-2009) also complete at least two revolutions (and more) around sheath (2001) ).

Regarding Claim 3, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first pull wire and the second pull wire comprise flat wire (seen in Fuentes Fig. 5B and [0036], wherein (106), (110), and (118) all comprise flat wires, as flat or round wire configurations are possible (Fuentes [0045]) to still achieve similar steering and control of the sheath).

Regarding Claim 4, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first pull wire and the second pull wire are stainless steel pull wires (Fuentes [0038] wherein (106) and (110) are formed of stainless steel or a similar metal; Romo [0085] wherein components of the steerable sheath, like pull wires, can be stainless steel).

Regarding Claim 5, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first helical path is offset from the second helical path by 180 degrees around the outer circumference of the inner liner(Romo [0102] and seen in Fig. 16, wherein pull 

Regarding Claim 6, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the first straight path is offset from the second straight path by 180 degrees around the outer circumference of the inner liner (Romo [0102] and seen in  Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another down the full length of the flexible endoscopic device, and therefore includes the first straight path of the modified device as well).

Regarding Claim 7, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, further comprising a second polymeric tubular member (Fuentes [0048] wherein polymeric tubular “jackets” cover pull wires) positioned along the second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901); also [0117] and Fig. 20A, wherein (2006-2009) are helically wound about the outer circumference of (2001)) and enclosing the second pull wire (Romo Fig. 19,
(1904) or (1905) or (1906); as well as Fig. 20A, (2006-2009)).

Regarding Claim 8, Fuentes teaches a steerable introducer comprising,
a handle assembly (Fig. 1, (12)),
a steerable sheath (Fig. 1, depicted at (16), and Fig. 1A, (100)) operatively coupled to the handle assembly (12), the steerable sheath (100) having a proximal end (Fig. 1, by the handle 
While Fuentes teaches the first pull wire (Figs 4 and 5B, (106, 118)) and the second pull wire (Figs 4 and 5B, (110, 118)), Fuentes does not explicitly teach the first and second pull wires positioned along a first and second helical paths through the non-deflectable portion of the steerable sheath.
In related prior art Romo teaches a steerable sheath (Romo Fig. 19, (1901); also Fig. 20A, (2001)) having the first pull wire (Romo Fig. 19, (1902) or (1903); also Fig. 20A, having first pull wires (2002-2005)) positioned along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the steerable sheath (1901); [0117] and Fig. 20A, wherein (2002-2005) are helically wound about steerable sheath (2001) ) through the non-deflectable portion of the steerable sheath (Romo seen at Fig. 19, (1901); also Fig. 20A, (2001)), and along a first straight path through the deflectable portion of the steerable sheath (1901; also 2001); and

The combination of Fuentes and Romo teaches a first polymeric tubular member (Fuentes [0048] and Fig. 2E, (206)) positioned along the first helical path and enclosing the first pull wire (Romo Fig. 19, (1902) or (1903)), the first tubular member (Fuentes (206)) having an outer layer and an inner layer (Fuentes [0048] wherein the (intermediate jacket) first tubular member is formed upon a (inner braid) pull wire of Fuentes and Romo, therefore having an inner layer contacting the pull wire and an outer layer comprising the external surface of said (206)), the outer layer and the inner layer made of different materials to facilitate attaching the first tubular member to the inner liner along the first helical path (Romo [0114] wherein Nitinol alloy is used to form a tubular member; and further in Romo [0120-0121] wherein thermoplastic materials of varying types, such as pebax, nylon, or polyurethane, may be used to form lumens. Hence Romo teaches different materials for outer and inner layers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pull wires of Fuentes, to be helically arranged as taught by Romo, for the motivation of obtaining desired stiffness and flexibility of the lumen (Romo [0087] where the 

Regarding Claim 9, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the first helical path and the second helical path each complete two revolutions about the steerable sheath from a proximal end to a distal end of the non- deflectable portion (seen in  Romo Fig. 19, wherein (1902-1906) all complete two revolutions each (and more) around (1901); also seen in Fig. 20A, wherein (2002-2009) all complete two revolutions (and more) around (2001)).

Regarding Claim 14, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein the steerable sheath further comprises a second polymeric tubular member (Fuentes [0048] wherein polymeric tubular “jackets” cover pull wires) positioned along the second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901); also [0117] and Fig. 20A, wherein (2006-2009) are helically wound about the outer circumference of (2001)) and enclosing the second pull wire (Romo Fig. 19, (1904) or (1905) or (1906); as well as Fig. 20A, (2006-2009)).

Regarding Claim 15, Fuentes in view of Romo teaches the modified steerable introducer of claim 8, wherein each of the first pull wire and the second pull wire extends from the proximal end of the steerable sheath and are operatively coupled to the handle assembly 

Regarding Claim 16, Fuentes teaches a method of producing a steerable sheath (seen in Fig. 1 overall, and specifically in Fig. 1A, (100)) comprising:
positioning first pull wire (Figs 4 and 5B, (106, 118)) around a circumference of a non-deflectable portion ([0033] wherein the shaft (100) overall doesn't move or bend to allow better tip manipulation/steering during use) of an inner liner (Fig. 1A, (104)) from a proximal end of the non-deflectable portion of the inner liner(104) to a distal end of the non-deflectable portion of the inner liner (104);
positioning the first pull wire (106, 118) along a first straight path from a proximal end of a deflectable portion (seen in Fig. 1 at (14), and [0033], wherein the distal tip deflects and is controlled by the handle of the assembly) of the inner liner (104) to a distal end of the deflectable portion (seen at (14)), wherein the proximal end of the deflectable portion (seen at (14)) of the inner liner (104) is adjacent the distal end of the non-deflectable portion (seen at (16)) of the inner liner (104);
bonding a first polymeric tubular member ([0048] and Fig. 2E, (206)) to the inner liner by applying hot air to the first polymeric tubular member ( [0017] wherein hot air is applied (heat shrinking) to allow joining of the layers);
positioning the first pull wire (106, 118) in the first polymeric tubular member ([0048] and Fig. 2E, (206));

positioning the second pull wire (110, 118) along a second straight path from the proximal end of the deflectable portion (seen at 14) of the inner liner(104) to the distal end of the deflectable portion (seen at 14) of the inner liner (104).
While Fuentes teaches a first pull wire (Figs 4 and 5B, (106, 118)) and a second pull wire (Figs 4 and 5B, (110, 118)), Fuentes does not explicitly teach the first and second pull wires along first and second helical paths from the proximal end of the deflectable portion to the distal end of the deflectable portion.
In related prior art Romo teaches a steerable sheath (Romo Fig. 19, (1901)) having the first pull wire (Romo Fig. 19, (1902) or (1903); also Fig. 20A, (2002-2005)) positioned along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are helically wound about the steerable sheath (1901); as well as Fig. 20A, wherein (2002-2005) are helically wound about steerable sheath (2001)) around the circumference of the non-deflectable portion of the inner liner (Romo seen at Fig. 19, (1901); also Fig. 20A, (2001)), to the distal end of the non-deflectable portion of the inner liner (1901); and (2001)); and the second pull wire (Romo Fig. 19, (1904) or (1905) or (1906); as well as Fig. 20A, (2006-2009)) positioned along a second helical path (Romo [0115] and Fig. 19, wherein (1904) and (1905) and (1906) are helically wound about the outer circumference of (1901); as well as Fig. 20A, wherein (2006-2009) are helically wound about steerable sheath (2001)) around the circumference of the non-
The combination of Fuentes and Romo teaches a first polymeric tubular member (Fuentes [0048] and Fig. 2E, (206)) positioned along the first helical path and enclosing the first pull wire (Romo Fig. 19, (1902) or (1903)), the first tubular member (Fuentes (206)) having an outer layer and an inner layer (Fuentes [0048] wherein the (intermediate jacket) first tubular member is formed upon a (inner braid) pull wire of Fuentes and Romo, therefore having an inner layer contacting the pull wire and an outer layer comprising the external surface of said (206)), the outer layer and the inner layer made of different materials to facilitate attaching the first tubular member to the inner liner along the first helical path (Romo [0114] wherein Nitinol alloy is used to form a tubular member; and further in Romo [0120-0121] wherein thermoplastic materials of varying types, such as pebax, nylon, or polyurethane, may be used to form lumens. Hence Romo teaches different materials for outer and inner layers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pull wires of Fuentes, to be helically arranged as taught by Romo, for the motivation of obtaining desired stiffness and flexibility of the lumen (Romo [0087] where the pitch of the helical pattern formed may also be configured for a desired stiffness and flexibility of lumen); particularly because Fuentes already teaches helically arranged braided structures.

Regarding Claim 17, Fuentes in view of Romo teaches the modified method of claim 16, wherein positioning the first pull wire along the first helical path comprises positioning the first pull wire along a first helical path (Romo [0115] and Fig. 19, wherein (1902) and (1903) are 

Regarding Claim 18, Fuentes in view of Romo teaches the modified method of claim 16, wherein positioning the second pull wire along the second helical path comprises positioning the second pull wire along a second helical path offset from the first helical path by 180 degrees in a circumferential direction around the inner liner (Romo [0102] and seen in  Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another).

Claim 19, Fuentes in view of Romo teaches the modified method of claim 16, further comprising: bonding a second polymeric tubular member to the inner liner along the second helical path by applying hot air to the second polymeric tubular member, the second polymeric tubular member including an outer layer and an inner layer, the outer layer and the inner layer made of different materials; and positioning the second pull wire in the second polymeric tubular member (Fuentes [0017] wherein first and second polymeric tubular layers are applied by re-melting those polymer sheaths (applying hot air or other forms of heat to partially melt together the polymeric members to the inner liner) onto the inner liner along their helical paths).

Regarding Claim 20, Fuentes in view of Romo teaches the modified method of claim 16, wherein positioning the second pull wire along the second straight path comprises positioning the second pull wire along a second straight path offset from the first straight path by 180 degrees in a circumferential direction around the inner liner (Romo [0102] and seen in  Fig. 16, wherein pull wires (1602, 1604) and (1603, 1605) have their helical paths offset by 180 degrees with respect to one another down the full length of the flexible endoscopic device, and therefore includes the first straight path of the modified device as well).

Regarding Claim 21, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the outer layer of the first polymeric tubular member has a lower melting point than the inner layer of the first polymeric tubular member (wherein if the outer layer is formed of material such as a thermoplastic elastomer (Romo [0120-0121], it would be obvious 

Regarding Claim 22, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the outer and inner layers of the first polymeric tubular member are coaxial with the first pull wire (Fuentes [0048] wherein the (intermediate jacket) first tubular member is formed upon a (inner braid) pull wire of Fuentes and Romo, therefore having an inner layer contacting the pull wire and an outer layer comprising the external surface of said (206); therefore the inner and outer layers are coaxial with the first pull wire).  

Regarding Claim 23, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the inner layer is positioned between the outer layer and the first pull wire (Fuentes [0048] wherein the inner layer (intermediate jacket) first tubular member is formed upon a (inner braid) pull wire of Fuentes and Romo, therefore having an inner layer contacting the pull wire and positioned between the pull wire and an outer layer comprising the external surface of said (206)).

Regarding Claim 24, Fuentes in view of Romo teaches the modified steerable sheath of claim 1, wherein the outer layer is a thermoplastic elastomer (Romo [0120-0121] wherein thermoplastic materials are used to form tubular members), and wherein the inner layer is polytetrafluoroethylene (PTFE) (Romo [0100] wherein lumens may be formed from PTFE among other similar polymer materials).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783